Citation Nr: 0525408	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  97-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of dental 
trauma for Department of Veterans Affairs (VA) dental 
treatment purposes.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for sensory impairment 
of the left facial area with radiating pain to the left side 
of the body and muscle spasms, equilibrium dysfunction, and 
eye disability other than under the provisions of 38 U.S.C.A. 
§ 1151 due to VA treatment.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for sensory impairment 
of the left facial area with radiating pain to the left side 
of the body and muscle spasms, equilibrium dysfunction, and 
eye disability under the provisions of 38 U.S.C.A. § 1151 due 
to VA treatment.

6.  Entitlement to an increased rating for chronic maxillary 
sinusitis with antral fistula and headaches, now rated 30 
percent disabling.

7.  Entitlement to an effective date earlier than May 15, 
1996, for the award of non-service-connected VA pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971 and from February 1972 to May 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied an application to reopen a claim 
for service connection for a psychiatric disorder including 
PTSD.  The appeal also arises from a July 1998 RO decision 
that awarded entitlement to a non-service-connected VA 
pension, effective in April 1996; the veteran disagreed with 
the effective date assigned for this award.  In August 1999, 
the Board reopened the claim for service connection for PTSD, 
and it remanded that reopened claim for adjudication on the 
merits.  In October 1999, the RO denied his claim for an 
earlier effective date for the award of the non-service-
connected VA pension.  

The appeal also arises from a March 2001 RO decision that 
denied service connection for migraine headaches.  Finally, 
the appeal also arises from an August 2002 RO decision that 
denied a claim for service connection for PTSD; that denied 
applications to reopen claims for service connection (1) for 
dental trauma for VA dental treatment purposes and (2) for 
sensory impairment of the left facial area with radiating 
pain on the left side of the body with muscle spasms, 
equilibrium problems, and eye condition; and a claim for an 
increased rating for chronic maxillary sinusitis with antral 
fistula and headaches (rated 30 percent disabling).  The 
veteran testified at a hearing of the Board held at the RO in 
February 2003.

The claims for service connection for PTSD and for migraine 
headaches; the claim for an increased rating for chronic 
maxillary sinusitis with antral fistula and headaches (now 
rated 30 percent disabling); and the applications to reopen 
the claims for service connection for residuals of dental 
trauma for VA dental treatment purposes and for sensory 
impairment of the left facial area (with radiating pain to 
the left side of the body and muscle spasms, equilibrium 
dysfunction, and eye disability) are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the veteran when further action is required of 
him.


FINDINGS OF FACT

1.  All notices and assistance to the veteran regarding the 
claims not being remanded in the present decision have been 
provided, and all evidence needed for disposition of these 
claims has been obtained.

2.  In April 1987, the Board denied a claim for service 
connection for a dental disorder with tooth loss.  In August 
1999, the Board again issued a final decision, determining 
that new and material evidence had not been submitted to 
reopen a claim for service connection that included a dental 
disorder with tooth loss.  Evidence received since the August 
1999 Board decision includes evidence that is not cumulative 
or redundant and that is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  In April 1987, the Board denied service connection for 
claimed facial nerve damage and for myopia.  In an August 
1999 decision, the Board declined to reopen a claim for 
service connection that included an eye disability and 
paralysis of a cranial (facial) nerve; the Board also denied 
service connection for residuals of a head injury/brain 
injury with equilibrium dysfunction.  Evidence received since 
the April 1987 and August 1999 Board decisions includes some 
evidence which is not cumulative or redundant, and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The veteran withdrew his appeal of the decision that 
denied his application to reopen the claim for service 
connection for sensory impairment of the left facial area 
(with radiating pain to the left side of the body and muscle 
spasms, equilibrium dysfunction, and eye disability) based 
solely under the provisions of 38 U.S.C.A. § 1151 due to VA 
treatment.

5.  The veteran filed an application for non-service-
connected VA pension benefits on July 5, 1995.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for residuals of dental trauma 
for VA dental treatment purposes.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

2.  New and material evidence has been submitted to reopen a 
claim for service connection for sensory impairment of the 
left facial nerve with pain radiating to the left side of the 
body, and muscle spasms, equilibrium dysfunction, and eye 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  The criteria for withdrawal of the appeal of the 
application to reopen the claim for service connection for 
sensory impairment of the left facial area (with radiating 
pain to the left side of the body and muscle spasms, 
equilibrium dysfunction, and eye disability) based solely 
under the provisions of 38 U.S.C.A. § 1151 due to VA 
treatment are met.  38 C.F.R. §§ 20.202, 20.204(b) (2004).  

4.  The criteria for an effective date of July 5, 1995, for 
the award of a non-service-connected VA pension are met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist the veteran

Initially, the Board finds that VA has satisfied all duties 
to notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, there are multiple initial unfavorable decisions 
regarding the issues on appeal.  Nonetheless, the notices to 
the veteran informed him of the bases for the relevant 
decisions, what types of evidence would be needed, and how 
the evidence would be secured.  VA sent the veteran 
correspondence in November 1999, May 2002, March 2004, and 
January 2005; statements of the case in October 1999 and 
December 2002; and supplemental statements of the case in 
March 2000 and August 2002.  There has been no harm to the 
veteran, as VA made all efforts to notify and to assist him 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the more general notice of the need for any 
evidence in the veteran's possession.  Any defect with regard 
to the timing and content of the notices to the veteran was 
harmless because of the thorough and informative notices 
provided throughout the adjudication of the claims.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its "duty to notify" the veteran.

In addition, VA has obtained all relevant evidence identified 
by the veteran.  Thus, VA has complied with all duties to 
assist the veteran.  

The Board now turns to the merits of the claims.

II.  Applications to reopen previously denied claims

The veteran is seeking to reopen claims for service 
connection for residuals of dental trauma for VA dental 
treatment purposes; and for sensory impairment of the left 
facial area (with radiating pain to the left side of the body 
and muscle spasms, equilibrium dysfunction, and eye 
disability).

Several guiding laws and regulations apply in the context of 
applications to reopen previously denied claims.  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108 (West 2002).  The Board must consider the evidence 
added to the record since the last final decision.  The 
evidence received after the last final decision is presumed 
credible for the limited purpose of reopening a claim unless 
it is inherently false or untrue or is beyond the competence 
of the person making the assertion.  See Duran v. Brown, 7 
Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  (The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case because the claim to reopen was filed before 
August 29, 2001.  See 38 C.F.R. § 3.156(a) (2004) (as amended 
by 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001)).) 

A.  Residuals of dental trauma for VA dental treatment 
purposes

In April 1987, the Board denied a claim for service 
connection for a dental disorder with tooth loss.  In August 
1999, the Board issued a final decision, determining that new 
and material evidence had not been submitted to reopen a 
claim for service connection that included a dental disorder 
with tooth loss.

At the time of these prior final decisions, the evidence 
before VA included the veteran's service medical records, 
post-service medical records, and the veteran's various 
statements and arguments.  

In brief, the service medical records showed that the veteran 
underwent extraction of tooth 15 in 1972 during service; the 
extraction produced a residual intraoral antral fistula that 
necessitated several surgical procedures before successful 
closure of the fistula.

The record at the time of the prior final Board decisions 
also included numerous VA and fee-basis examinations that 
have been provided to the veteran.  

Since the most recent final decision (the Board's August 1999 
decision), the veteran continues to submit and to refer to 
evidence of ongoing dental treatment.  Initially, the Board 
notes that his arguments and testimony are essentially 
duplicative of statements and testimony that he has copiously 
submitted over the years.  Moreover, generally, the evidence 
of dental treatment received since August 1999 describes 
various dental procedures, but does not relate any of those 
procedures to the specific tooth or procedure in question 
(that is, the extraction of tooth 15 and the subsequent 
repair of an intraoral antral fistula that resulted in the 
development of chronic maxillary sinusitis).  

However, the Board notes that in a May 2002 VA dental 
examination, while the examiner found gingivitis, he also 
found that the palatal tissue expanded and contracted with 
breathing in the area of teeth 13 to 15.  Panoramic X-ray 
also revealed defect in the left palate/left maxillary sinus 
floor.  Additionally, in another VA dental consultation in 
March 2004, the veteran was noted as having a history of an 
injury to the left maxillary sinus with osseous defect with 
movable palatal tissue related to loss of eroded palate.  
Examination showed partly edentulous occlusion with non-
serviceable maxillary prosthesis.  

The Board concludes that this is evidence is both new and 
material because it shows some current disability which may 
relate to the veteran's in-service extraction of Tooth 15.  
Accordingly, the claim for service connection for residuals 
of dental trauma for VA dental treatment purposes is 
reopened.  The claim will then be remanded below for further 
development and readjudication.




B.  Sensory impairment of the left facial area 
(with radiating pain to the left side of the body and muscle 
spasms, equilibrium dysfunction, and eye disability)
under the provisions of 38 U.S.C.A. § 1151 due to VA medical 
treatment

Currently, the veteran's appeal on this issue involves 
whether new and material evidence has been received to reopen 
a claim for service connection for sensory impairment of the 
left facial area with radiating pain to the left side of the 
body and muscle spasms, equilibrium dysfunction, and eye 
disabling including under the provisions of 38 U.S.C.A. 
§ 1151 based on VA treatment.

However, in April 2004, the veteran clarified that the issue 
of whether new and material evidence has been received to 
reopen a claim for service connection for sensory impairment 
of the left facial area with radiating pain to the left side 
of the body and muscle spasms, equilibrium dysfunction, and 
eye disabling should not include consideration of 38 U.S.C.A. 
§ 1151.

The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002).

In addition, a Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.202, 20.204(b) (2004).  Withdrawal may be made 
by the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

In this case, to the extent that the issue of whether new and 
material evidence to reopen a claim for service connection 
for sensory impairment of the left facial area (and the 
associated, above-described symptoms) under the provisions of 
38 U.S.C.A. § 1151 based on VA medical treatment was on 
appeal, the Board concludes that the veteran has withdrawn 
any appeal of this specific, narrow subset of the overall 
issue.  Thus, the appeal of the issue of whether new and 
material evidence to reopen a claim for service connection 
for sensory impairment of the left facial area (and the 
associated, above-described symptoms) under the provisions of 
38 U.S.C.A. § 1151 based on VA medical treatment is 
dismissed.

However, the overall issue of whether new and material 
evidence to reopen a claim for service connection for sensory 
impairment of the left facial area (and the associated, 
above-described symptoms) other than under the provisions of 
38 U.S.C.A. § 1151 based on VA medical treatment remains on 
appeal.  The veteran has not withdrawn that issue.  Simply 
put, he does not allege that VA medical treatment caused the 
claimed condition and associated symptoms; however, he still 
seeks service connection for that condition based on a 
relationship to his active service.  That aspect of the issue 
is discussed further immediately below.

C.  Sensory impairment of the left facial area 
(with radiating pain to the left side of the body and muscle 
spasms, equilibrium dysfunction, and eye disability)
OTHER THAN under the provisions of 38 U.S.C.A. § 1151 due to 
VA medical treatment

In April 1987, the Board denied service connection for 
claimed facial nerve damage and for myopia.  In an August 
1999 decision, the Board declined to reopen a claim for 
service connection that included an eye disability and 
paralysis of a cranial (facial) nerve; the Board also denied 
service connection for residuals of a head injury/brain 
injury with equilibrium dysfunction.  Although the wording 
and precise characterization of the issues has varied, the 
veteran's current claim involving sensory impairment of the 
left facial area radiating to the left side of his body and 
muscle spasms, equilibrium dysfunction, and eye disability 
are in effect the same as the disorders that have been 
previously considered and denied by the Board.  

At the time of these final decisions, the evidence before VA 
included the veteran's service medical records, post-service 
medical records, and his various statements and arguments.  

In brief, the service medical records showed that the veteran 
underwent extraction of tooth 15 in 1972; the extraction 
produced a residual intraoral antral fistula that 
necessitated several surgical procedures before successful 
closure of the fistula.

The record at the time of the prior final Board decisions 
also included numerous VA and fee-basis examinations that 
have been provided to the veteran.  

Since then, the evidence received by VA includes a September 
2000 VA dental service note indicating that the veteran had a 
history of dental trauma to the left palate during tooth 
extraction with residuals.  The dentist noted that the 
veteran had a paresthesia of his left zygomatic arch 
extending toward the inferior orbit.  

The veteran has submitted evidence of some eye dysfunction.  
According to a March 2003 report from a non-VA 
ophthalmologist, the veteran presented with symptoms of left 
eye inferior lid spasm due to sinus surgery.  The 
ophthalmologist noted that the spasm was due to a nervous 
condition; it is unclear if this referred to a nervous 
condition in the psychiatric sense or in the neurological 
sense.  

The Board concludes that new and material evidence has been 
received to reopen this claim.  The claim is therefore 
reopened, and it will be remanded for further development and 
readjudication.

III.  Effective date earlier than May 15, 1996,
for award of non-service-connected VA pension

On July 5, 1995, the veteran filed a claim for non-service-
connected VA pension benefits, as construed by VA.  The RO 
denied the claim in September 1995.

The veteran filed correspondence with the RO in May 1996, 
indicating that he was seeking a "new rating for . . . 
unemployability as a direct result of service connected 
conditions."  In June 1996, he filed correspondence seeking 
reconsideration of his claims for service connection for 
PTSD, chronic depression, and neurosis.  The veteran 
reiterated that he was disabled and unemployed in 
correspondence received in September 1996.  In July 1998, an 
RO hearing officer awarded the veteran entitlement to a non-
service-connected VA pension, effective June 17, 1996.  The 
veteran disagreed with the effective date assigned.  
Ultimately, in a March 2004 decision, the Board awarded an 
effective date of May 15, 1996, for the non-service-connected 
VA pension benefits, based on the veteran's May 1996 
correspondence.

Pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
that are not the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521 (West 2002).  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  38 C.F.R. §§ 3.340(b), 4.15 (2004); Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992);.

Generally, the effective date for an award of a permanent and 
total rating for pension purposes, is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).

However, as noted by the parties' joint motion, additional 
provisions apply.  In December 2004, the United States Court 
of Appeals for Veterans Claims (Court) granted a joint motion 
for remand by the parties (VA's Secretary and the veteran) 
and remanded the part of the Board's March 2004 that had 
denied an effective date earlier than May 15, 1996, for the 
award of a non-service-connected VA pension.  In part, the 
parties' joint motion for remand discussed the potential 
applicability of a regulation describing the effect of new 
and material evidence received prior to the expiration of an 
appeal period.  The Board notes that the joint motion 
erroneously referred to 38 C.F.R. § 3.157(b) (2004); the 
correct regulation that the parties appear to have been 
referring to is 38 C.F.R. § 3.156(b) (2004).

The regulation provides that new and material evidence 
received prior to the expiration of the appeal period, or 
prior to the appellate decision if a timely appeal has been 
filed (including evidence received prior to an appellate 
decision and referred to the agency of original jurisdiction 
by the Board of Veterans' Appeals without consideration in 
that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)), will be considered as having been filed in 
connection with the claim which was pending at the beginning 
of the appeal period.  38 C.F.R. § 3.156(b); see Muehl v. 
West, 13 Vet. App. 159, 161 (1999); see also 38 C.F.R. 
§ 3.400(q) (2004); Jackson v. Nicholson, 19 Vet. App. 207 
(2005) ( "the appellate decision" in 38 C.F.R. § 3.156(b) 
refers only to a decision of the Board). 

In this case, then, as directed by the parties' joint motion 
for remand, the Board considers the May 1996 communication 
from the veteran to constitute new and material evidence 
filed prior to the expiration of the appeal period arising 
from the RO's September 1995 decision.  That September 1995 
decision was, in turn, based on the veteran's July 1995 
claim.  Therefore, the Board awards an effective date of July 
5, 1995 for the non-service-connected VA pension benefits, 
which is the date of receipt of the veteran's claim for 
nonservice-connected pension.  See 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2004).  


ORDER

The claim for service connection for residuals of dental 
trauma for VA dental treatment purposes is reopened; the 
appeal is granted only to this extent.

The appeal of the application to reopen the claim for service 
connection for sensory impairment of the left facial nerve, 
with radiating pain to the left side of the body with and 
muscle spasms, equilibrium dysfunction, and eye disability 
under the provisions of 38 U.S.C.A. § 1151 due to VA 
treatment is dismissed.

The claim for service connection for sensory impairment of 
the left facial nerve, with radiating pain to the left side 
of the body with and muscle spasms, equilibrium dysfunction, 
and eye disability other than under the provisions of 
38 U.S.C.A. § 1151 due to VA treatment is reopened; the 
appeal is granted only to this extent.  

An effective date of July 5, 1995, for the award of a non-
service-connected VA pension is granted.


REMAND

In the judgment of the Board, additional development is 
needed with regard to the remaining issues on appeal.

I.  PTSD

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  (In addition, service connection may be 
presumed for certain chronic diseases, including psychoses, 
that are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  However, 
the veteran seeks service connection for PTSD, not a 
psychosis, in this case.)

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
determination is based on analysis of all the evidence and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f) (2004); see also Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records or other probative evidence supporting his 
allegations. See Zarycki, 6 Vet. App. at 98.

In this case, the service personnel records show no 
participation in combat.  Although the veteran contends that 
many incidents occurred in combat simulation exercises that 
became "real," the Board can discern no basis in law that 
would elevate combat simulation or training to the level of 
combat within the purview of the term "combat with the 
enemy."  See 38 U.S.C.A. § 1154(b).  Thus, as a matter of 
law, a medical provider cannot provide supporting evidence 
that the claimed in-service event actually occurred based on 
a post-service medical examination in the veteran's case.  
Moreau v. Brown, 9 Vet. App. 389, 395-6 (1996).

In March 2004, the Board remanded this claim for additional 
development.  Regrettably, additional development is 
necessary.  

Subsequently, including in correspondence submitted by the 
veteran in 2005 and in hearing testimony in February 2003, 
the veteran provided additional details regarding his alleged 
stressors.  In addition, it appears that the veteran has 
previously submitted specific information regarding some of 
the alleged stressors. 

The Board notes that the RO prepared a stressor memorandum in 
July 2000, which it then forwarded to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification.  However, as the USASCRUR replied in April 
2001, the information in that memorandum was insufficient for 
verification.  

It appears that the RO's stressor memorandum was primarily 
too broad in terms of a relevant time period.  The Board has 
identified the following alleged stressors from a review of 
the claims folder:

1)  Discrimination and harassment associated with 
his separation from service.
2)   An incident in the latter part of 1969 (that 
is, October 1969 to December 1969) during which, 
in the course of apprehending North Korean 
"agents" while stationed with the 314th Air 
Division Combat Support Group in Korea, a fellow 
soldier ([redacted]) fired live ammunition around the 
veteran in a panic.  The veteran alleges that the 
fellow soldier erroneously received a commendation 
in connection with the apprehension, even though 
the veteran was responsible for the apprehension.
3)  An incident between October 1969 and November 
1969 during a simulation exercise, when a 
simulated artillery blast struck the veteran and 
rendered him unconscious while stationed with the 
314th Air Division Combat Support Group in Korea.
4)  Incidents during combat training that became 
"real," and exposed the veteran to ambushes of 
convoys, firefights, and "kills."

With respect to incident #3, the veteran's service medical 
records indicate that in August 1970, he complained of 
recurrent headache and ringing of the ears since exposure to 
simulated artillery fire six months earlier (that is, around 
February 1970).  However, the progress note does not refer to 
any further injury from simulated artillery fire or to the 
veteran's having been rendered unconscious.  Moreover, on his 
October 1971 separation medical history from his first period 
of active service, he reported having had frequent headaches 
since an artillery simulator explosion during a combat 
training course in October 1969.  Therefore, the Board 
concludes that the veteran's alleged stressor refers to an 
earlier episode, which allegedly occurred in October or 
November 1969, according to the veteran's various statements 
and testimony.  

Of these incidents, the bulk of them are on their face 
unverifiable by the USASCRUR.  They are primarily anecdotal, 
as noted by the USASCRUR in its April 2001 reply.

In that regard, VA has afforded the veteran ample opportunity 
to present corroborating evidence, such as statements from 
fellow soldiers.  However, the sole evidence on the 
"anecdotal" incidents is his own statements and testimony.  
The Board can discern no further benefit in seeking 
verification of these anecdotal incidents.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

However, two of the incidents appear, on their face, to be at 
least potentially capable of verification by the USASCRUR if 
set forth with the proper specificity.  The RO should prepare 
a revised stressor memorandum that describes those two 
incidents (incidents # 2 and #3, supra) and should request 
that the USASCRUR research these alleged incidents and 
provide any unit logs that may be available for the veteran's 
unit for the period between October 1969 and December 1969.

The Board notes that there are numerous references to VA 
treatment for PTSD in the medical records from the last few 
years.  Preliminary review of the claims folder does not 
suggest that any of these diagnoses or impressions comports 
with the criteria for a cognizable PTSD diagnosis for VA 
purposes.  See 38 C.F.R. §§ 3.304(f), 4.125.  However, there 
is also a January 2003 progress note from a  treating VA 
psychiatrist that had diagnosed PTSD; the psychiatrist 
indicates that the veteran now has a similar condition as he 
had in service.  

In the interest of thoroughness, the Board will remand the 
claim for service connection for PTSD for an examination to 
determine whether the veteran has PTSD and whether any PTSD 
is related to his service or to any ultimately verified 
stressors in service.  The Board notes that the claims folder 
reveals numerous traumatic incidents throughout the veteran's 
post-service life, including multiple car accidents (1985 and 
2003), muggings (1988), fights (late 1988/early 1989), the 
murder of his mother by his father, and the death of his 
father in prison.  The examiner should also discuss any post-
service stressors that are confirmed by the record, such as 
these, in connection with any opinion as to the etiology of 
any PTSD that may be ultimately diagnosed.
    
II.  Increased rating for chronic maxillary sinusitis with 
antral fistula and headaches and service connection for 
migraine headaches

The Board will discuss the claims for an increased rating for 
chronic maxillary sinusitis with antral fistula and headaches 
and for service connection for migraine headaches together 
since they both involve headaches.  Service connection is 
already established for headaches associated with the chronic 
maxillary sinusitis; however, the veteran claims that he 
suffers from migraine headaches as an additional, distinct 
disability.

The veteran has submitted VA medical records describing his 
chronic sinusitis.  A March 2003 VA progress note noted the 
possibility of additional surgery because of unresolving 
chronic symptoms.  At this point, the current severity 
(including any surgeries since 2003) is not readily apparent 
from the evidence in the claims folder.  Therefore, on 
remand, the RO should obtain copies of all VA treatment 
records relating to the veteran's service-connected chronic 
maxillary sinusitis with antral fistula and headaches.  

In its March 2004 decision, the Board in part remanded for a 
VA examination to assess the current nature and severity of 
the veteran's service-connected chronic maxillary sinusitis 
with antral fistula and headaches.  Reportedly, he has 
undergone seven surgeries for the condition, but none since 
1975.  Nevertheless, the most recent VA examination regarding 
that disability was in January 1997, that is, more than eight 
years ago.  

The veteran's service medical records reflect complaints of 
headaches on several occasions prior to his dental procedures 
that resulted in the service-connected chronic maxillary 
sinusitis with antral fistula and headaches.  While some of 
those headaches were associated with acute bronchitis 
episodes, there is a July 1971 reference to questionable 
vascular headaches.  Also, on his October 1971 separation 
medical history report from his first period of active 
service, he reported having had frequent headaches since an 
artillery simulator explosion during a combat training course 
in October 1969.  By contrast, on mental health consultation 
in July 1972, the impression for the etiology of the 
veteran's headaches was psychosomatic versus ENT disease.  

In October 1985, the veteran sustained injuries in a car 
accident, resulting in numbness in his left upper extremity, 
low back pain, dizziness, and a constant left-sided headache.  
According to a July 1986 letter from a non-VA doctor, Dr. 
Gary Whitehead, the veteran denied any existence of these 
problems prior to his accident.  Diagnoses included various 
cervical and lumbosacral problems as well as cephalalgia.  

According to a discharge summary for VA hospitalization from 
January 1989 to February 1989, the veteran was mugged and hit 
in the back of his head in December 1988.  In January 1989, 
he was allegedly struck in the face.  Diagnoses included a 
fracture of his left mandible (jaw) with superimposed 
infection.  He underwent numerous dental procedures for 
various teeth and for debridement of his left mandible 
because of osteomyelitis

The Board notes a VA doctor's February 1999 progress report 
indicating that the veteran had chronic migraines that were 
most probably secondary to maxillo-facial injuries.  There 
also is an April 1999 progress note from a licensed nurse 
practitioner indicating that the veteran's migraine headaches 
are related to injuries in service; another such note 
indicates that the migraine headaches are caused by vascular 
constrictions and notes multiple, prior sinus surgeries.  

The most recent VA CT scan of the veteran's sinuses, 
conducted in February 2003, shows chronic sinusitis involving 
the maxillary and ethmoids, as well as prior nasoantral 
window operation at the left side.  

The record includes medical evidence relating to residuals of 
a car accident from May 2003.  Associated medical records 
from that incident note that the veteran had a history of 
migraine headaches only two to three times per week prior to 
the accident, but that the headaches had increased in 
frequency to almost daily ever since the May 2003 accident. 

In the March 2004 remand, the Board had also remanded for an 
examination to distinguish between the veteran's claimed 
migraine headaches and the headaches associated with his 
service-connected chronic maxillary sinusitis with antral 
fistula and headaches.  However, it does not appear that such 
an examination has been conducted.  Therefore, on remand, the 
Board directs that the RO obtain a VA examination to 
accomplish these goals.  When a Board remand is not complied 
with, as is the situation in this case, it is necessary to 
remand the case until full compliance is achieved.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board requires compliance with the terms of the remand; 
non-compliance is grounds for remand).

III.  Residuals of dental trauma for VA dental treatment 
purposes

As discussed above, the veteran has submitted new and 
material evidence regarding this claim, which the Board 
therefore has reopened.  On remand, additional development is 
needed.

Several VA dental examinations and consultations from 2000 to 
2004 show that the veteran continues to have a defect in the 
left palate due the in-service repair and ensuing corrective 
actions involving tooth 15.  On remand, the RO should obtain 
a thorough examination to assess the current nature and 
severity of all residuals associated with the in-service 
extraction of tooth 15 and the subsequent surgical procedures 
to repair the intraoral antral fistula, including any defects 
in the left palate and left maxillary sinus floor.

IV.  Sensory impairment of the left facial nerve (with 
radiating pain to the left side of the body with and muscle 
spasms, equilibrium dysfunction, and eye disability)
OTHER THAN under the provisions of 38 U.S.C.A. § 1151 due to 
VA medical treatment

As discussed above, the veteran has submitted new and 
material evidence regarding this claim, which the Board 
therefore has reopened.  On remand, additional development is 
needed.

The veteran has submitted evidence of an eye dysfunction.  
According to a March 2003 report from a non-VA 
ophthalmologist, the veteran presented with symptoms of left 
eye inferior lid spasm due to sinus surgery.  The 
ophthalmologist noted that the spasm was due to a nervous 
condition; it is unclear if this referred to a nervous 
condition in the psychiatric sense or in the neurological 
sense.  

In any event, on remand, the RO should obtain a VA 
examination to assess the current nature and severity of any 
of the claimed aspects of the sensory impairment that the 
veteran alleges to be due to his in-service dental procedures 
and repair of an intraoral antral fistula with resultant 
chronic maxillary sinusitis.  The veteran has been claiming 
that he has sensory impairment of the left facial nerve, with 
radiating pain to the left side of the body with and muscle 
spasms, equilibrium dysfunction, and eye disability.  The 
examination on remand should assess each of these claimed 
symptoms.  The examination on remand should also take note of 
the veteran's post-service medical history; a review of the 
claims folder indicates that the veteran has sustained 
numerous injuries in his post-service years, including in 
several car accidents and several fights.  Finally, with 
regard to the claimed equilibrium dysfunction, the Board 
notes that the veteran is service-connected for tinnitus, 
which was apparently the result of simulated artillery fire 
during service.  The examination on remand should assess 
what, if any, equilibrium dysfunction the veteran may have 
and should discuss whether any diagnosed equilibrium 
dysfunction is related either to the in-service dental 
procedures and their residuals or his service-connected 
tinnitus.

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a revised stressor 
memorandum with the following incidents:

a) An incident in the latter 
part of 1969 (that is, October 
1969 to December 1969) during 
which, in the course of 
apprehending North Korean 
"agents" while stationed 
with the 314th Air Division 
Combat Support Group in Korea, 
a fellow soldier ([redacted]) 
fired live ammunition around 
the veteran in a panic.  The 
veteran alleges that the 
fellow soldier erroneously 
received a commendation in 
connection with the 
apprehension, even though the 
veteran was responsible for 
the apprehension.

b)  An incident between 
October 1969 and November 1969 
during a simulation exercise, 
when a simulated artillery 
blast struck the veteran and 
rendered him unconscious while 
stationed with the 314th Air 
Division Combat Support Group 
in Korea.

2.  Request that the USASCRUR research 
the above incidents and respond whether 
any of them can be verified.  Also 
request that the USASCRUR provide any 
available logs or unit histories for the 
veteran's unit (the 314th Air Division 
Combat Support Group in Korea) for the 
period between October 1969 and December 
1969.

3.  Schedule the veteran for a VA 
examination to determine whether the 
veteran currently has PTSD in 
comformance with the criteria of DSM-IV 
for PTSD.  The claims folder should be 
provided to the examiner.  The examiner 
should rely only upon verified in-
service stressors, and the examiner 
should be informed what alleged 
stressors have been verified.  The 
examiner should also discuss any post-
service stressors and what relationship, 
if any, any diagnosed PTSD may have to 
the post-service stressors versus any 
verified in-service stressors.  

4.  Schedule the veteran for a VA 
examination to assess the current nature 
and severity of his service-connected 
chronic maxillary sinusitis with antral 
fistula and headaches.  Provide the 
examiner with the claims folder.  The 
examiner should describe the nature and 
extent of the disability due to chronic 
maxillary sinusitis with antral fistula 
and headaches, including the frequency 
and extent of any exacerbations.  The 
examiner should also express an opinion 
as to whether the veteran has migraine 
headaches, and if so, whether a 
distinction can be made between the 
service-connected headaches and the 
claimed migraine headaches.  If the 
veteran has migraine headaches, and such 
a distinction can be made, the examiner 
should provide an opinion as to whether 
the veteran's migraine headaches are at 
least as likely as not associated with 
service or with a service-connected 
disability.  

5.  Obtain a thorough VA examination to 
assess the current nature and severity 
of all residuals associated with the in-
service extraction of tooth 15 and the 
subsequent surgical procedures to repair 
the intraoral antral fistula, including 
any defects in the left palate and left 
maxillary sinus floor.

6.  Obtain a VA examination to assess 
the current nature and severity of any 
of the claimed aspects of the sensory 
impairment that the veteran alleges to 
be due to his in-service dental 
procedures and repair of an intraoral 
antral fistula with resultant chronic 
maxillary sinusitis.  The claimed 
symptoms include sensory impairment of 
the left facial nerve, with radiating 
pain to the left side of the body with 
and muscle spasms, equilibrium 
dysfunction, and eye disability.  
Provide the examiner with the claims 
folder.  The examination on remand 
should assess each of these claimed 
symptoms.  The examination on remand 
should also take note of the veteran's 
post-service medical history; a review 
of the claims folder indicates that the 
veteran has sustained numerous injuries 
in his post-service years, including in 
several car accidents and several 
fights.  The examination on remand 
should assess what, if any, equilibrium 
dysfunction the veteran may have and 
should discuss whether any diagnosed 
equilibrium dysfunction is related 
either to the in-service dental 
procedures and their residuals or his 
service-connected tinnitus.

7.  Thereafter, readjudicate the claims 
for service connection for PTSD; for 
service connection for migraine 
headaches; for service connection for 
residuals of dental trauma for VA dental 
treatment purposes; for service 
connection for sensory impairment of the 
left facial nerve, with radiating pain 
to the left side of the body with and 
muscle spasms, equilibrium dysfunction, 
and eye disability (other than under the 
provisions of 38 U.S.C.A. § 1151 due to 
VA treatment); and for an increased 
rating for chronic maxillary sinusitis 
with antral fistula and headaches.  If 
the decision remains adverse to the 
veteran on any issue on appeal, provide 
him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Then, return the case to the Board for 
review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat these claims expeditiously.  Claims that are remanded 
by the Board or by the Court must be handled expeditiously.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


